10

12

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 1of15

Qpiei wal

yo

Larry Richards; Fantasia Brown; (415) 623-9537
AND FOR OTHERS SIMILARLY SITUATED;

PLAINTIFFS ET. AL.,

Proceeding SUI JURIS; address:

In care of Mr. Anthony Prince, 125 Hyde Street
The Justice and Equity Center Project,

San Francisco, CA 94102

 

DEC 11 2019

SUSAN Y, SOONG
CLERK, U.S. DISTRICT COURT
NORTH DiS FRICT OF CALIFORNIA

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA,

SAN FRANCISCO DIVISION

(NOTICE: All Plaintiffs will each individually
represent themselves, Sui Juris, In this Court until
an attorney can be retained: until then All Plaintiffs
are locatable at the above address:)

1.) Larry Richards, Sui
JuriS (as distinguished from “Pro Se” - “in
Propria Personna”) ;

2.) Fantasia Brown, Sui
JuLLS (as distinguished from “Pro Se” - “In
Propria Personna”) ;

3.- 100.) And For Others,
Similarly situated,

Et. Al. PLAINTIFFS

Plaintiffs,
vs.

(notation: unless specifically
excluded, ALL Defendants are

Civil Action Case No.:

CV19- 8100

JURY TRIAL DEMANDED

COMPLAINT ror a cAUSE OF
ACTION-AGATNET ALL DEFENDANTS

THIS COMPLAINT IS HORRIBLY
AND ARTLESSLY CONSTRUCTED, IT
IS URGENTLY PRESENTED HERE IN
THIS VERY INCOMPLETE FORM TO
HELP THIS COURT TO FORM A
BASIS IN FACT OF IRREPARABLE
HARMS FOR ISSUING AN
EMERGENCY TEMPORARY
RESTRAINING ORDER BEFORE

)

)

)

)

)

)

)

)

)

)

)

) DUE JUDICIAL NOTICE FOR THIS
) HONORABLE COURT:
)

)

)

)

)

)

)

)

3

) THIS COURT CAN HOLD A HEARING

 

 

 

 

= 93 =

EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000

WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

19

20

2d.

22

23

24

25

26

27

28

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 2 of 15

sued in both their individual
and official capacities:

1.) United Dominion Realty
Trust, INC., {doing business as
UDR Towers By The Bay,LLC,
Corporation, in San Francisco}
Denver Corporate Headquarters
Address: 1745 Shea Center
Drive, Suite 200; Highlands
Ranch, Colorado 80129 (720-283-

6120) *notation, called this number@11:45am on
6/27/17 and they refused to provide the name of
a legal service agent upon whom to deliver this
lawsuit

2.) Doctor Benjamin Solomon
Carson Sr., ONLY IN HIS
OFFICIAL CAPACITY AS Secretary,
United States Department of
Housing and Urban Developement
{hereinafter typed as “HUD”}451
7" street S.W., Washington D.C.
20410 (202-708-1455);

3.) Mr. Wayne Sauseda, only in
his official capacity as HUD
Deputy Regional Administrator,
Region IX San Francisco
Regional Office: One Sansome
Street, Suite 1200, San
Francisco, CA 94104;

4.) Ms. Barbara Smith, only in
her official capacity as Acting
Executive Director, San
Francisco Housing Authority;
1815 Egbert Avenue, 2™* Floor,
San Francisco, California
94124; (415-715-3129)

5.) Ms. Sarah Ramler, only in
her official capacity as
Director of Leased Housing,
currently overseeing the HCV -
Housing Choice Voucher Program;
SAME ADDRESS AS #4 ABOVE;

**NOTATION TO COURT CLERK: YOU
SHOULD CHOSE THIS ENTRY FOR
SWIFT SERVICE OF ALL DOCUMENTS
ONTO DEFENDANTS AS HF

 

 

 

OR IF THIS COURT WILL HOLD AN
EMERGENCY HEARING ON MONDAY JULY 3",
OR WEDNESDAY JULY 5°" 2017 THAT WOULD
WORK AND BE FINE TOO! COURT CLERK
COULD CALL ATTORNEY FOR THE DEFENDANT
#6.,#7.,&#8.) SHAWN K. BANKSON AND
DEFENDANT#8.) LAURIE LI @(800) 525-1690
TO REPRESENT DEFENDANTS AT SUCH
EMERGENCY HEARING OR SIMPLY TAKE
JURISDICTION IN THE SAN FRANCISCO
CIVIL COURTS OF CASE NUMBER
#CUD-17658717

THIS IS A CAUSE OF ACTION FOR
INJUNCTIVE RELIEF;

AND FOR DECLARITORY RELIEF;

AND FOR ALL COURT COSTS; AND

ALL PLAINTIFFS’ EXPENSES; AND FOR
REAL DAMAGES; AND FOR PUNITIVE
DAMAGES; AND FOR EXEMPLARY DAMAGES.
AND IS IN SUPPORT FOR

PLAINTIFF’S Larry Richards’ and
Fantasia Brown’s;

EMERGENCY

EX-PARTE MOTION for an
IMMEDIATE Emergency—Based
Temporary Restraining Order
even PRIOR TO HEARING BASED
UPON IRREPARABLE HARM, until
A show cause hearing can be
held; (incomplete,more will be
filed tomorrow on 6/30/17)

including

Plaintiff’s Richards, and
Brown, Et. Al.;

EX-PARTE MOTION for a SHOW
CAUSE HEARING on the
issuance of the Preliminary
Injunction; (incomplete)

including
Plaintiff’s Richards and
Brown; EX-—PARTE

- 24 -

EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000

WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-08100-Sl

REPRESENTS THE UDR DEFENDANTS
AND IS ALSO BEING SUED

PERSONALLY IN THIS LAWSUIT: 6.)

Mr. Shawn K. Bankson, Partner,
Kimball, Tirey & St. John LLP
2300 Clayton Road, Suite 1350,

Concord, CA 94520 (800-5251690) ;

7.) KIMBALL, TIREY and ST.
JOHN, LLP SAME ADDRESS AS #6
ABOVE;

8.) Ms. Laurie Li, Bar#307286
SAME ADDRESS AS #6 ABOVE

9.) UDR CORPORATION landlords
DBA/ UDR Towers By The Bay,
10.)UDR CORPORATION landlords

DBA/ UDR Towers By The Bay 388

Beale, LLC
11.)UDR CORPORATION landlords

DBA/ UDR Towers By the Bay 388

Beale Street, LLC

12.) Robert Blasky, property
manager, 388 Beale Street,
Francisco, California 94105;
13.) Tensaye Alemayehu {I
possibly mis-spelled that},
assistant property manager,
Beale Street, San Francisco,
California 94105;

14.) The UDR Corporation
subcontractor known as “ATI”
15.-1000.) “Doe” Defendants,
Named, however at the current
time, as yet, Unknown Persons
contributing to the abuse of
the innocent Plaintiffs by
supporting the Defendants in
their actions.; Et. Al.;

Defendants

LLC

San

388

 

 

 

Document 1 Filed 12/11/19 Page 3 of 15

MOTION for a Preliminary
Injunction to issue after a
SHOW CAUSE HEARING;

And alsi including

Plaintiff’s Richards,
Brown, Et. Al.;

EX-PARTE MOTION for the
issuance of a Permanent
Injunction after trial;

(incomplete)

and

Plaintiff’s Richards,
And Brown, Et. Al.;
COMPLAINT AND

CAUSES OF ACTION,
based in Defendants
flagrant intentional
infliction of
Emotional distress,
duress and life -
threatening
conditions based
upon Defendants
chosing to retaliate,
and intimidate and
threaten the life of
plaintiff rather thar
simply grant ADA
requests instead of
repeated refusal to

grant REPEATED ADA requests
for a

- 25 -

EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000

WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

1.9

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 4 of 15

simple, reasonable accommodat
and reasonable

modification, which clearly
threatens the life

Of these severely disabled
Plaintiffs, and those similar.
situated. {To be amended in 3
days}

 

COMPLAINT (this paperwork is incomplete and must be amended soon, but the TRO must issue now!)

This Honorable Court Cannot Dismiss this Complaint regardless of how poorly, artlessly it is constructed:

From: Canty Vs. City of Richmond Police Dept:
383 F.Supp. 1396 (1974):

In the great run of cases, the issues are faintly
articulated and often only dimly perceived. There is,
therefore, a greater burden and a correlative greater
responsibility upon the district _court to insure that
constitutional _deprivations are redressed_and_that
justice_is done. So, although the Court of Appeals
cannot mean that it expects the district courts to
assume the role of advocate for the unrepresented
plaintiff, radiations from Burris strongly suggest that
the district court must examine _ the
unrepresented complaint to see whether the facts
alleged, or the set of facts which the plaintiff might
be able to prove, could very well provide a basis for
recovery under any of the civil rights acts or heads of
jurisdiction in the federal arsenal for redress of
constitutional deprivations. Accordingly, the Court

 

= 26 =
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 5 of 15

in considering the defendants' motion to
dismiss will not permit technical pleading
requirements to defeat the vindication of an
constitutional rights which the plaintiff alleges,
however inartfully, to have been infringed. See
Aiken v. United States, 282 F.2d 215, 216 (4th Cir.
1960). Cf. Conley v. Gibson, supra, 355 U.S. at 48,
78 S. Ct. 99.

From: Canty Vs. City of Richmond Police Dept: 383 F.Supp.
1396 (1974);

BRIEF THREE PAGE INTRODUCTIONS TO PLAINTIFFS AND OVERVIEW
OF TRO/COMPLAINT:

the parties in this case are PLAINTIFF Larry Richards an entirely medically fragile, medically
dependant person who must have immediate surgery or face imminent death due to sepsis or abcess, other
grave medical condition; unfortunately severe abuse, retaliation, threat, duress, and coercion from the
UDR defendants in this case prohibit Richards from being able to obtain his surgery because of thein
retaliation and threats on Richards’s life and home and he must remain out of the hospital so that he can|

defend himself and his caregiver Fantasia Brown.

The 2™ party AND PLAINTIFF in this case is caregiver Fantasia Brown who takes care of medically
fragile Larry Richards and since he is her only source of income threats on his life are also threats to her
personal well-being in addition she cares about Richards and would prefer not to see him die or be further

injured.

 

— 27 _
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 6 of 15

The defendants in this case are UNITED DOMINION REALITY TRUST INCORPORATED; and UDR
Corporation a Denver-based corporation with vast real estate holdings in MULTIPLE STATES, including
but not limited to: Denver corporate headquarters; Boston regional headquarters; Dallas regional
headquarters; Newport Beach regional headquarters; Washington DC regional headquarters; and
MULTIPLE apartment building locations in each city of: Seattle Washington; Richmond Virginia; Dallas
Texas; Austin Texas; Nashville Tennessee; Philadelphia Pennsylvania; Portland Oregon; New York City
New York; Boston Massachusetts; Baltimore Maryland; West Palm Beach Florida; Tampa Floridaj
Orlando Florida; Silver Spring Maryland; Washington District of Columbia; Northern Virginia; Denver
Colorado; and in California in the Inland Empire; Los Angeles; Orange County; Salinas; San Diego;
Silicon Valley; and many buildings in the San Francisco Bay Area retailing hundreds of millions of

dollars in rent every year!

FACTUAL presentations of IRREPARABLE HARM, needing

immediate TRO prior to a show cause hearing:
THIS IS THE “HOUSING” OF LAST RESORT FOR PLAINTIFF RICHARDS, THE

ONLY THING AVAILABLE TO THIS INNOCENT, INDIGENT PLAINTIFF.

 

a 28 =,
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 7 of 15

IF THE UDR DEFENDANTS ARE UNLAWFULLY, {AGAINST THE ADA’S
PROHIBITION OF RETALIATION FOR REQUESTING REASONABLE POLICY
MODIFICATIONS PROVISIONS} THROWN OUT OF 388 BEALE
APARTMENTS BY THE CITY OF SAN FRANCISCO CIVIL COURTS
UNLAWFUL DETAINER UNDUE PROCESS — BEFORE A SHOW CAUSE
HEARING CAN BE HELD ON THESE ISSUES IN THIS CIVIL SUIT — the only
outcome IS DEATH FROM HOMELESSNESS ON THE STREETS OF SAN
FRANCISCO, IMMEDIATE DEATH OR GRAVE DISEASE LEADING ALMOST
INSTANTLY TO DEATH! THIS IS NOT HYPERBOLIC, THIS IS MEDICAL

FACT:

PLAINTIFF RICHARDS HAS WRITTEN AT LEAST SEVEN OCCASIONS THIS ONE SINGLE
ADA REQUEST TO ALL DEFENDANTS AND BEEN REPEATEDLY IGNORED! {See: Copies of
Correspondence Enclosed Below} Plaintiff Richards has a severe spinal tumor and an extremely large
tumor on his thyroid, which obstructs his windpipe for breathing. The severe pain from the spinal tumor
in Plaintiff Richards causes him constant, unrelenting, never ending pain. Because the spinal tumor is
located in Plaintiff Richards’ MID-THORACIC Spine, it hurts with every breath Plaintiff Richards
inhales and exhales and SEVERELY LIMITS PLAINTIFF’S ABILITY TO BREATHE. Plaintiff
Richards must take FOUR different kinds of pain medication, any one of which also as a side effect of
severely suppressing breathing. CERTAINLY ALL FOUR OF PLAINTIFF’S MEDICATIONS

COMBINE TO BE DANGEROUSLY LIMITING OF HIS BREATHING ABILITY! Additionally,

 

- 99 —
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 8 of 15

delimiting his ability to breathe!) THEREFORE PLAINTIFF RICHARDS HAS THREE
BREATHING MACHINES ALL REQUIRING ELECTRICITY WHICH LITERALLY CREATE
OXYGEN CONCENTRATION AND FORCE THAT CONCENTRATION INTO HIS LUNGS
ENABLING HIM TO BREATHE! Without these machines Plaintiff Richards’ Pulse Oxygen
Measuments of the Oxygen in his blood falls to a life-threateningly low 84! PLAINTIFF RICHARDS
HAS WENT “CODE BLUE” PREVIOUSLY WITHOUT HIS THREE BREATHING
MACHINES, THIS IS MEDICALLY DOCUMENTED. These machines are not portable and Plaintiff
Richards is MEDICALLY DEPENDENT UPON THEM! Defendants are CRULELY AND

UNUSUALLY PUNISHING PLAINTIFF RICHARDS BY POLICY AND REQUIRING HIM TO

TRO (proposed wording)

To Defendants: you are hereby ordered to immediately cease and desist

Additionally, you are ordered to attend a Show Cause Hearing on this date: the issuance of this TRO

cannot possibly harm the Defendants in any way, however it’s denial will result in Plaintiffs’instant Homelessness and Death as described
COMPLAINT
This is a Prima Facie CONSPRICY to Deny Civil Rights under the Americans
With Disabilites Act, Title 42 Sections 1987; 1985; and 1983 case [seeking all the
Protections from the BILL OF RIGHTS and Amendments to the United States
Constitution including but not limited to Amendment # 14, and 5, among others]
that so shocks AND OUTRAGES the conscious of any average citizen of San

Francisco that the

 

a 30 _
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 9 of 15

A public official who stands in the way of justice and the law is
acting outside of all judicial authority and thereby waives his
rights to immunity from civil liability. The 5'", AND 14°"
Amendments guarantees the fundamental rights of citizens to
due process and such rights require strict scrutiny

INTRODUCTION
1. Plaintiffs seek a declaratory judgment that the Defendants unlawfully denied and obstructed
Plaintiffs’ applications for a reasonable accommodation and a reasonable modification OF

DEFENDANTS UNREASONABLE POLICY of

2. reasonably accommodate the Plaintiffs and their life-threatening disabilities! And Defendants denial
of said ADA status was by means of conduct that was based on unconstitutional criteria and
impermissibly disparate treatment of Plaintiffs in violation of Plaintiffs’ rights under the First, Fifth,
and Fourteenth Amendments to the United States Constitution and Title 42 United States Code
Sections 1983, and Sections 1985, and Sections 1987, inter alia; and the Americans With Disabilities

Act and the Administrative Procedure Act, inter alia.

3. Defendants OVER THE COURSE OF 5+ YEARS, unlawfully delayed, and did not actually directly
respond to, and obfuscated and altered Plaintiff's 7 repeated and written formal ADA reasonable
accommodation and reasonable modification requests and thereby effectively denied approval of
Plaintiffs’ applications for ADA reasonable modification of DEFENDANTS POLICY status by
means of a comprehensive, pervasive, invidious and organized scheme that purposefully established

unnecessary and burdensome inquiries and scrutiny of Plaintiffs’ OTHER ACTIVITIES,

 

ne 31 =
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

L9

20

21

22

23

24

25

26

25)

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 10 of 15

3. Plaintiffs additionally seek injunctive relief in the form of a permanent injunction prohibiting all
Defendants, and all those in active concert with them, from unlawfully discriminating against Plaintiffs,
for disparate treatment and particular scrutiny based on the unconstitutional criteria of discrimination
based upon disabilities whether or not they are readily apparent, all in violation of Plaintiffs’ rights under
the First and Fifth and Fourteenth Amendments to the United States Constitution and the Americans With

Disabilities Act, and the Administrative Procedure Act, inter alia.

4. Plaintiffs also seek compensatory and punitive damages against Defendants, as the individuals
responsible for implementing, directing, and overseeing the unconstitutional conduct complained of

herein.

5. Plaintiffs
6. Plaintiffs

JURISDICTION AND VENUE
Hansen v.Black,885F.2d 642, 646(9" Cir. 1989):MacKinney v.Nielsen,69 F.3d 1002, 1008 (9" Cir. 1995)
1. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§§ 1343(3) and 1331 and 2201, 28
U.S.C. § 1346(e), and 5 U.S.C. § 7

2. The Individual Defendants have each waived sovereign immunity by refusing to even consider ADA
reasonable accommodations and reasonable modifications to their policies, an action well outside
their official routine and common job duties, description, and authority, pursuant to 5 U.S.C.

3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) since Defendants reside and/or perform
their official duties in the City and County of San Francisco, California, and a substantial part of the
events and omissions giving rise to Plaintiffs’ claims occurred in the City and County of San
Francisco, California. Venue is also proper in this Court pursuant to 26 U.S.C. § 7), since this action
seeks a declaratory judgment regarding enforcement of the Americans with Disabilities Act
reasonable accommodation and reasonable modification of MEARLY A POLICY of the Defendants
to NOT REQUIRE Plaintiffs to accept a smartlock when he can pay for the blank lock template and
accommodate the wishes of the landlord just as well and also accommodate his own needs by such a
door lock faceplate and defendants are required by law to allow and accept such modifications when
paid for by the disabled person AND THE PUNISHMENT OF EVICTICT AND due to the LIFE
THREATENING nature of such an act upon the extremely medically dependant, extremely physically
frail PLAINTIFF VASTLY FAR OUTWEIGHS THE COMPETING INTERST I-OF THE
DEFENDANTS BECAUSE the threat to life OUTWEIGHS THE DESIRE OF THE DEFENDANT
TO FORCE A SMARTLOCK ONTO PLAINTIFF ESPECIALLY WHEN THE REMEDY FOR
THE LANDLORD DEFENDANT IS TO ALLOW PLAINTIFF TO PAY FOR HIS OWN

=~ 32 =
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Zi

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 11 of 15

ACCOMMODATIONS WHICH IS THE LAW AND THEREFORE IT IS ABSOLUTELY
CERTAIN THAT THE PLAINTIFF WILL PREVAIL IN THIS ACTION pursuant to the Americans
With Disabilities Act.

PARTIES
THE PLAINTIFFS
Plaintiffs are all proceeding Sui Juris! Awaiting locating an Attorney to represent them, they will
represent themselves in actions before this Court, until such Attorney is located and paid for.

FACTUAL ALLEGATIONS
Plaintiffs are all disabled individuals who easily qualify for ADA reasonable accommodations and
reasonable modifications, especially and particularly POLICY questions which inhibit access to the
program in question.
CAUSES OF ACTION
COUNT I
(Violations of the First Amendment — Freedom of Speech — Bivens Action)
By All Plaintiffs Against Defendants
1. The allegations of Paragraphs | through above are incorporated by reference herein as if fully set out.

2. The First Amendment protects private speech from government interference or restriction when the
specific motivating ideology or the opinion or perspective of the speaker is the rationale for the
restriction.

3. Plaintiffs’ written ADA request speech enjoys First Amendment protection.

4. The Supreme Court, in Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971), recognized a private damages action against federal officials for constitutional torts
committed by such officials while acting under color of federal authority.

5. Defendants unlawfully deprived Plaintiffs of their First Amendment rights in connection with and
arising from their applications ADA reasonable modification status by imposing upon such
applications an unconstitutional requirement of heightened scrutiny, issuing unconstitutional and
overly intrusive requests for information as described herein, delaying the processing of Plaintiffs’
applications on the basis of Plaintiffs’ disabilities, and failing to prevent such conduct by other
employees under their direct supervision and control while fully aware of such unconstitutional
misconduct.

6. Defendants positions.

COUNT II
(Violations of the Fourteenth Amendment —— Bivens Action)
By All Plaintiffs Against Defendants
7. The allegations of Paragraphs | through above are incorporated by reference herein as if fully set out.

8. The First Amendment protects private speech from government interference or restriction when the
specific motivating ideology or the opinion or perspective of the speaker is the rationale for the
restriction.

 

= 33 =

EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 12 of 15

1. Defendants’ conduct directly infringed upon Plaintiffs’ speech by inhibiting their ability to engage in
effective advocacy and other expressive activities.

2. Defendants’ conduct constitutes retaliation against Plaintiffs on the basis of the actual or perceived
viewpoint of their protected political speech.

3. Defendants knew, or reasonably should have known, that their conduct would violate Plaintiffs’
federal constitutional rights.

4. Plaintiffs have no other adequate monetary remedy in a court for Defendants’ violations of their
constitutional rights as complained of herein.

COUNT II
(Violations of the First Amendment — Freedom of Association — Bivens Action)
By All Plaintiffs Against
1. The allegations of Paragraphs | through above are incorporated by reference herein as if fully set out.

2. The First Amendment to the United States Constitution protects Plaintiffs’ right to.

3. The Supreme Court, in Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971), recognized a private damages action against federal officials for constitutional torts
committed by such officials while acting under color of federal authority.

4. Defendants

delaying the processing of Plaintiffs’ applications on the basis of Plaintiffs’ disabilities, and failing to
prevent such conduct by other employees under their direct supervision and control while fully aware of
such unconstitutional misconduct.

96. Defendants 97. Defendants knew, or reasonably should have known, that their conduct would violate
Plaintiffs’ federal constitutional rights.

98. Plaintiffs have no other adequate monetary remedy in a court for Defendants’ violations of their
constitutional rights as complained of herein.

COUNT III
(Violations of the Fifth Amendment — Equal Protection under the Due Process Clause — Bivens Action)
By All Plaintiffs Against
1. The allegations of Paragraphs | through above are incorporated by reference herein as if fully set out.

2. The Fifth Amendment to the United States Constitution protects persons against the deprivation of
life, liberty, or property without due process of the law and forbids the federal government from
denying the equal protection of the laws.

3. The Fifth Amendment to the United States Constitution guarantees persons the right to be free from
illegal discrimination and selective prosecution.

 

- 34 -
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

L9

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 13 of 15

1. The Supreme Court, in Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971), recognized a private damages action against government officials for constitutional
torts committed by such officials while acting under color of federal authority. The federal authority
here abused is the authorization by the Americans With Disabilities ACT to make reasonable
accommodations and reasonable modifications of POLICY, which the Defendants have steadfastly
refused to so do.

2. Defendants unlawfully deprived Plaintiffs of their Fifth Amendment rights in connection with and
arising from their applications for reasonable modifications of POLICY status by imposing upon such
applications an unconstitutional requirement of heightened scrutiny, issuing unconstitutional and
overly intrusive requests for information as described herein, delaying the processing of Plaintiffs’
applications on the basis of Plaintiffs’ severe medical dependence and extreme disabilities, and
failing to prevent such conduct by other employees under their direct supervision and control while
fully aware of such unconstitutional misconduct!

3. Defendants, while acting under color of federal authority empowering them to GRANT ADA
reasonable accommodation and reasonable modification request in their respective official positions,
caused Plaintiffs to be treated differently than other similarly situated ADA qualified citizens seeking
reasonable accommodations and reasonable modifications OF POLICY due severe medical
dependence and extreme disabilities.

4. The disparate treatment of Plaintiffs based on their severe medical dependence and extreme
disabilities was a result of a discriminatory purpose on the part of Defendants.

5. Defendants’ disparate treatment of Plaintiffs based on their severe medical dependence and extreme
disabilities is not rationally related to any legitimate governmental interest.

 

=i BG =
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

L9

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 14 of 15

6. Defendants knew, or reasonably should have known, that their conduct would violate Plaintiffs’
federal constitutional rights.

7. Plaintiffs have no other adequate monetary remedy in a court for Defendants’ violations of their
constitutional rights as complained of herein.

102,375,000 COUNT IV
(Violations of the Americans With Disabilities Act)
By All Plaintiffs Against All Defendants in an Official Capacity
1. The allegations of Paragraphs 1 through above are incorporated by reference herein as if fully set out.

The
COUNT V
1. (Violations of the
COUNT VI
1. (Violations of the
PRAYER FOR RELIEF

1. WHEREFORE Plaintiffs demand judgment against Defendants and in favor of Plaintiffs as follows:

 

= 36 =
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
10

11

12

13

14

15

16

17

18

LO

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-08100-SI Document1 Filed 12/11/19 Page 15 of 15

A. Under Count One, that this Court declare that the conduct of Defendants authority;

B. Under Count Two, that this Court declare that the conduct of Defendants violations of
Plaintiffs’ constitutional rights committed while acting under;

C. Under Count Three, that this Court declare that the conduct of Defendants fficials for their
violations of Plaintiffs’ constitutional rights committed while acting under color of;

D. Under Count Four, that this Court:

(i) declare that the conduct of all Defendants, as agencies of the United States and/or officials
thereof acting in an official capacity, violated the ADAct;

(ii) issue a permanent injunction prohibiting all Defendants, and all those in active concert with|
them, from unlawfully targeting Plaintiffs,

E. Under Count Five, that this Court declare that Plaintiffs G. Award Plaintiffs their reasonable
attorney’s fees, costs and expenses associated with this action pursuant to 28 U.S.C. § 2812 and 26 U.S.C.
§ 7431; and

H. Award Plaintiffs such other and further relief as this Court deems necessary and proper. JURY
DEMAND
137. Plaintiffs demand trial by jury on all claims and issues so triable.

DATED: wEDNsday, December 11" 2019

I hereby certify all of the above and foregoing to be 100% true and correct to the best of my knowledge and ability to
accept responsibility for any factual errors contained herein dated signed and sworn in San Francisco California on this
11" day of December in the 2019" year of our Lord by Larry Richards

}

nA f 17

‘ ep A / a alah n fi sf _, , is
Vaca t4, pA AS iia ‘

i 4 Mo oe Nett F ‘4 ; yf ~

ASM ate WV / AM Ji A J AS

by % | we i \ “Us de"
Larry Richards, Wednesday, December 11, 2019

 

 

= 37 =
EMERGENCY 24HOUR APPLICATION FORTEMPORARY RESTRAINING ORDER AND SHOW CAUSE HEARING IN CUD-18-662405
VS UDR CORP WITH FORMAL WRITTEN ADA REQUEST TO MODIFY UDR POLICY OF overcharging Larry Richards for
his utilities and for other things, including modification of entry/exit doors and damaging $40000
WHEELCHAIR EQUIPMENT.

 
